MAYHAM, P. J.
This action was prosecuted to set aside & deed of a saw mill and water power known as the “Gage Saw Mill,” executed by the defendant William Kimball to the defendant James Spears on the 4th of December, 1893, and to have it adj'udged that such deed was void; and also for a decree directing, the defendant Kimball to execute to the plaintiff a deed of such premises, and for such other relief as the court might deem equitable. The case was tried before Justice Landon without a jury, who decided that the plaintiff was not entitled to recover, and that the deed executed by the defendant Kimball to the defendant Spears-was a proper and valid, conveyance, and directed that the plaintiff’s complaint be dismissed, with costs in favor of the defendants Kimball and Spears. The learned trial judge, in handing down-his decision, accompanied it by an elaborate and carefully considered opinion, in which, after a full examination of the records and' the briefs and arguments of the respective counsel on this appeal,, this court fully concurs. Judgment must therefore be affirmed on, the opinion of the court below.
Judgment affirmed, with costs.
PUTNAM, J., concurs. HERRICK, J., not acting.